SIMMS, Justice,
concurring:
I concur in the judgment of the Court, but for the reason that there is a strong legal presumption favoring the validity of the “last” marriage — Jack’s to Flossie, as well as Wilda’s marriage to Garland.
We have often recognized this presumption in instances where conflicting claims of marriage were made. Marcum v. Zaring, Okl., 406 P.2d 970 (1965); Norton v. Coffield, Okl., 357 P.2d 434 (1960); Templeton v. Jones, 127 Okl. 1, 259 P. 543 (1927).
The following is the Court’s syllabus in Norton v. Coffield, supra:
“1. One of the strongest presumptions of the law, grounded in public policy favoring and presuming morality, marriage and legitimacy, is that a marriage once shown is presumed legal and valid. This presumption increases in strength with the lapse of time, recognition and acknowledgment of the marriage and the birth of children.
“2. In the case of conflicting marriages of the same spouse, the presumption of validity operates in favor of the last marriage. Accordingly the burden of showing the validity of the first marriage is on the party asserting it, and even where this is established it may be presumed in favor of the last marriage that at the time thereof the first marriage had been dissolved either by a decree of divorce or by the death of the former spouse, so as to cast the burden of adducing evidence to the contrary on the party attacking the last marriage.”
This following explanation of the policy behind the doctrine from Coachman v. Sims, et al, 36 Okl. 536, 129 P. 845, 847 (1913), has been reiterated many times by the Court:
“Under the facts of this case, we are satisfied that, in order to uphold the validity of this marriage, in the absence of an affirmative showing that there had been no lawful separation, the presumption will be that a divorce had been secured. Marriage should not be destroyed on presumption. The law is astute to preserve the sanctity of the marriage relation, the legitimacy of children, and stability of descent and distribution, and therefore presumes innocence and virtue, in the absence of proof. The wisdom of this presumption is rendered apparent by the facts in this case. This rule is well established by the authorities. * * *”
The law presumes that the marriage of Jack and Wilda ended in divorce. The burden of proof was placed on Wilda to show, by clear and convincing evidence, that no divorce had been granted. See, Marcum, supra, and Hill v. Jones, 180 Okl. 330, 69 *146P.2d 324 (1937). As the Court stated in its syllabus in Hill v. Jones, supra:
“The law is so positive in requiring a party who asserts the illegality of a marriage to take the burden of proving it that such requirement is enforced, even though it involves the proving of a negative. The burden of proof is on the party attacking the legality of a marriage which appears proper in form, and requires him through out and in every particular plainly to make the fact appear, against the constant pressure of the presumption of validity, that it is illegal and void.”
The evidence shows that Wilda failed to establish that fact, and I would reverse the trial court on that ground.
KAUGER, Justice, with whom DOOLIN, Chief Justice joins, dissenting by reason of stare decisis:
Because the majority opinion fails to overrule or distinguish the controlling Oklahoma cases: Cox v. Cox, 95 Okl. 14, 217 P. 493, 34 A.L.R. 432 (1923); Brokeshoulder v. Brokeshoulder, 84 Okl. 249, 204 P. 284, 34 A.L.R. 441 (1921); and Copeland v. Copeland, 73 Okla. 252, 175 P. 764 (1918),1 I must dissent. Nor can I join the concurring opinion by Justice Simms because it presumes, in the presence of clear and convincing evidence to the contrary, that “the marriage of Jack and Wilda ended in divorce.”
Apparently, a discussion of Cox, Brok-eshoulder, and Copeland is in order. Gilbert and Catherine Cox were married on July 11, 1918. Two months later, the couple separated, and on May 28,1920, Catherine married Kelsie. An examination of the court records in the counties in which Gilbert and Catherine had lived reflected that although Catherine had filed for divorce, the proceedings had been dismissed without a divorce ever having been granted. After Gilbert died, Catherine sought to assert that she was an heir at law of Gilbert’s estate. This Court recognized that Catherine had deserted Gilbert, and that she had entered into a second marriage. However, the Court decided that she was not es-topped from asserting and receiving her spousal interest in Gilbert’s estate.
Cammack and Josephine Brokeshoulder were married on September 29, 1908, in Mississippi. Sometime in November, 1912, Cammack left his wife and child there and moved to Oklahoma. Less than two years later, on July 18, 1914, Cammack married Ruby. Three years later on November 13, 1915, Josephine married Edgar. When Cammack died in March of 1920, Josephine claimed that as his wife she was entitled to recover her share of the estate. She submitted evidence which revealed that she and Cammack had not obtained a divorce in any county in which they had resided since their marriage in 1912. Under those facts, this Court found that Josephine was Cam-mack’s surviving spouse.
Joe and Samantha Copeland were married on May 13, 1877. In 1879, Joe deserted her, and in 1881, Samantha remarried. In 1899, Joe married for the second time. Again, the evidence produced indicated that no divorce had been granted in any of the counties in which they had resided, either individually or as a couple. This Court found that because Samantha was living at the time Joe consummated his second marriage, and because no divorce had been granted, his second marriage was void. Therefore, it determined that Samantha was his legal wife and that she was entitled to share in his estate.
After any legal impediments to a marriage are removed, partners who live together with the intent of contracting to become husband and wife may have their relationship ripen into a valid common law marriage. However, if the impediments *147remain in full force and effect, the marriage remains a nullity — it cannot ripen into anything.2 In support of her position that she and Jack had never been divorced, Wilda obtained affidavits, (just as had the Cox, Brokeshoulder, and Copeland “widows”), from the court clerks in the ten counties in which either she or Jack had resided: Dewey, Ponotoe, Blaine, Kiowa, and Pittsburg Counties in Oklahoma; Los Angeles County, California; Sierra and Washoe Counties in Nevada; and Dallam and Hartley Counties in Texas. Her evidence was unrefuted.3 Do the facts here warrant a different result than those in Cox, Brokeshoulder, and Copeland? I think not.
Marriage is the personal relationship which arises out of a civil contract. It requires the consent of parties who must be legally competent to contract.4 Although I am in sympathy with the equities in this case, and while I may find the application of the doctrine of estoppel attractive, I am bound by the doctrine of stare decisis. I am compelled to find that Jack and Wilda Allen were incompetent to contract subsequent marriages because they had never been divorced. As a general rule, justice is more certainly served by deciding cases on the evidence if it is available, than by indulging presumptions.5 Under the teaching of Cox, Brokeshoulder, and Copeland, Wilda Allen overcame the rebuttable presumption that her first marriage terminated in divorce, she is the surviving spouse of Jack Allen.

. Also see Tatum v. Tatum, 53 O.BJ. 1197 (May 11, 1982), 736 P.2d 506 (1982), in which workers’ compensation death benefits were awarded to the first wife from whom the claimant had never been divorced. The deceased claimant deserted his first wife and cohabited with another woman, who claimed to be his common law wife, and thus the one entitled to receive death benefits. Again, the impediment of a valid preexisting marriage precluding a valid second marriage was never removed. We note, however, that in Tatum, no divorce proceedings were instituted, nor was there an inconsistent legal claim asserted.


. Olinghouse v. Olinghouse, 265 P.2d 711, 713 (Okla.1954).


. The presumption arising in favor of the validity of a second marriage is not a conclusive presumption, rather it is a rebuttable one. The person asserting the illegality of the second marriage is not required to make plenary proof of a negative averment. Harrison v. Burton, 303 P.2d 962, 964 (Okla.1956).


.Title 43 O.S.1981 § 1 defines marriage:
"Marriage is a personal relationship arising out of a civil contract to which the consent of parties legally competent of contracting and of entering into it is necessary, and the marriage relationship shall only be entered into, maintained or abrogated as provided by law.”


. Goldfeder v. Johnson, 392 P.2d 351, 356 (Okla.1964).